Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000018
                                                          17-APR-2012
                                                          09:35 AM
                          NO. SCWC-11-0000018


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         LAEL SAMONTE, Petitioner/Petitioner-Appellant,


                                  vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee. 




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                    (ICA NO. CAAP-11-0000018;

             S.P.P. NO. 10-1-0083 (CR. NO. 89-0003))


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

         (By: Recktenwald, C.J., Acoba, and McKenna, JJ.,

Circuit Judge Castagnetti, in place of Nakayama, J., recused, and

     Circuit Judge Garibaldi, in place of Duffy, J., recused)


          Petitioner/Petitioner-Appellant Lael Samonte’s


application for writ of certiorari filed on March 6, 2012, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, April 17, 2012.

Lael Samonte, petitioner/          /s/ Mark E. Recktenwald
petitioner-appellant,
pro se, on the application         /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna


                                   /s/ Jeannette H. Castagnetti


                                   /s/ Colette Y. Garibaldi